U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [mark one] x QUARTERLYREPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52846 AMERELITE SOLUTIONSä, INC. (Name of small business issuer in its Charter) Nevada 76-0766174 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3122 W. Clarendon Ave. Phoenix, AZ 85017 (Address of Principal Executive Offices) 602-233-0540 (Registrant’s Telephone Number including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated Filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act.Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common stock, as of September 30, 2009: 16,778,633 of common stock 1,250,000 of preferred stock 1 AmerElite Solutions, Inc. (A Development Stage Company) Table of Contents Page Part I - Financial Information Item 1. Financial Statements 3 Balance Sheets as ofSeptember 30, 2009 (Unaudited)and December 31, 2008 3 Statements of Operations (Unaudited) for the Three andNine Months EndedSeptember 30, 2009 and 2008 and from July 26, 1994 (Inception) toSeptember 30, 2009 4 Statements of Cash Flows (Unaudited) for theNine Months EndedSeptember 30, 2009 and 2008 and from July 26, 1994 (Inception) toSeptember 30, 2009 5 Notes to Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T. Controls and Procedures 10 Part II - Other Information Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Signatures 11 2 Part I - Financial Information Item 1. Financial Statements AmerElite Solutions, Inc. (A Development Stage Company) Condensed Balance Sheets Sept. 30 December 31, 2008 (1) (Unaudited) Audited & Restated ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable - - Inventory - - Total Current Assets Fixed Assets: Furniture and Equipment, net Other Assets: Formula and Rights - - Trademarks, Trade Names - Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Payroll-Directors - Accrued Interest Payable - - Notes Payable Related Party Payables Total Current Liabilities Total Liabilities Stockholders' Equity/(Deficit) Preferred Stock, authorized 2,000,000 shares, par value $0.001, issued and outstanding on June 30, 2009 and December 31, 2008 is 1,250,000 and 550,000 respectively Common Stock, authorized 20,000,000 shares, par value $0.00125, issued and outstanding on June 30, 2009 and December 31, 2008 is 16,778,633 and 8,665,247 respectively Additional Paid-in Capital Subscriptions (Receivable)/Cash Receipts ) ) Accumulated Deficit during Development Stage ) ) Total Stockholders' Equity/(Deficit) ) ) Total Liabilities and Stockholders' Equity $ $ (1)Derived from audited financial statements The accompanying notes are an integral part of these statements 3 AmerElite Solutions, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) July 26, 1994 Three Months Ended Nine Months Ended (Inception) Sept. 30, Sept.30, to Sept. 30, Revenue $
